Title: To John Adams from Christopher Gore, 27 May 1800
From: Gore, Christopher
To: Adams, John



Sir
Boston 27. May 1800—

I think it probable that my stay in this Country will not be protracted beyond the 10th June, & finding that you have gone to Washington, I fear I shall not have the honor of again paying my personal respects, before my return to Europe. Should you incline to commit to my charge letters for your son, or any other person, I will endeavour to convey them in safety, & shall esteem myself honourd by being the bearer—
A settlement of the existing differences between the United States & Great Britain, as to the 6th article, may be delayed for some time, & in the mean while the proceedings of our Board will remain suspended—This state of things cannot fail to render the time irksome to me, & myself useless to the public—If, Sir, I could be renderd serviceable by employment in any part of Europe I should be gratified, & should feel happy in being relieved from the listless situation in which circumstances, not under our controul have placed, & may continue, for years, to hold the Commission—I hope, Sir, in thus submitting to you my fears as to the fate of the commission, & my disposition to be actively employed, I shall not be considerd as intrusive, and especially as I can say with sincerity I have no wish to interfere with the desires of men more meritorious, or more capable—And I feel a satisfaction in making this statement from a conviction, that whatever might be wishes, or however expressed, they would not, as they ought not to have the smallest influence on you in selecting me, if in your judgment there should not be in the measure a probability of promoting the public good—
I am, Sir, with the most perfect / respect, your obedt humble servant

C. Gore